    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


    GOPLUS CORPORATION,

                  Plaintiff,                                   CIVIL ACTION NO.: 4:20-cv-34

         v.

    CROWN EQUIPMENT CORPORATION,

                  Defendant.


                                              ORDER

        This case concerns a contract dispute between Plaintiff GoPlus Corporation (“GoPlus”)

and Defendant Crown Equipment Corporation (“Crown”). (Doc. 22.) These parties entered into

an agreement under which Crown was to provide and install shelving in GoPlus’s warehouse in

Pooler, Georgia. (Id. at p. 2.) In its Amended Complaint, GoPlus alleges that Crown breached the

agreement by failing to provide shelving that met GoPlus’s sizing specifications and weight

tolerances and also that Crown either intentionally or negligently misrepresented to GoPlus that

the shelving would satisfy those requirements. (Id. at pp. 5–7.) The matter is now before the Court

on Crown’s Motion for Judgment on the Pleadings, in which Crown argues that the pleadings and

exhibits attached thereto demonstrate that GoPlus cannot succeed on its claims for breach of

contract and misrepresentation. (Doc. 26.) GoPlus filed a Response, (doc. 28), and Crown

thereafter filed a Reply, (doc. 30). For the following reasons, the Court DENIES Crown’s

Motion. 1 (Id.)


1
  In response to GoPlus’s initial Complaint, Crown filed a Motion for Judgment on the Pleadings, (doc. 7),
and a Motion for Hearing, (doc. 17), requesting oral argument on its Motion. After GoPlus filed its
Amended Complaint, (doc. 22), Crown withdrew its original Motion for Judgment on the Pleadings, (doc.
23), but the Motion for Hearing remains pending before the Court. Because Crown withdrew its original
     Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 2 of 27




                                        BACKGROUND

         Because this matter is before the Court on a motion for judgment on the pleadings, the

Court accepts all well-pleaded facts in the Amended Complaint as true and draws all reasonable

inferences in favor of the non-movant. Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th

Cir. 2006).

I.       The Amended Complaint

         This lawsuit focuses on an agreement entered into between GoPlus and Crown under which

Crown agreed to supply and install shelving facilities in GoPlus’s Pooler, Georgia, warehouse (the

“Georgia Warehouse” and the “Georgia Warehouse agreement”). (Doc. 22, p. 2.) Prior to entering

into the Georgia Warehouse agreement, Crown had supplied and installed shelving facilities in

several of GoPlus’s warehouses throughout the United States, including GoPlus’s Chicago

warehouse. (Id. at pp. 2, 4.) On each prior occasion, GoPlus required the same specifications for

its warehouse’s shelving, including a 3,305-pound weight tolerance. (Id.) Thus, Crown had

supplied and installed shelving with identical weight capacities in each prior GoPlus warehouse.

(Id. at p. 2.)

         The negotiations leading up the execution of the Georgia Warehouse agreement began

when, at an unspecified time, GoPlus requested bids to build out shelving facilities in the Georgia

Warehouse. (Id.) The shelving’s required specifications and weight capacity listed in GoPlus’s

bid request matched the specifications of the shelving Crown had previously installed in GoPlus’s

other warehouses. (Id. at pp. 2–3.) In November 2018, Crown submitted its first bid regarding

the Georgia Warehouse, and the parties then engaged in several rounds of negotiation. (Id. at p.

3.) Crown’s first bid quoted the project at $805,331.30 and explicitly acknowledged GoPlus’s


Motion for Judgment on the Pleadings, the Court DENIES as moot Crown’s Motion for Hearing, (doc.
17).


                                                2
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 3 of 27




3,305-pound weight capacity requirement. (Id.) After GoPlus rejected the first bid, the parties

negotiated, and Crown submitted a second bid for $756,226.51, which GoPlus also rejected. (Id.)

While the second bid—unlike the first bid—was silent as to the shelving’s weight capacity, Crown

never indicated to GoPlus that the second bid deviated from GoPlus’s requirements. (Id.) On

November 30, 2018, after further negotiation, Crown submitted a third bid for $700,000, which

GoPlus accepted. (Id. at pp. 3, 5.) The third bid quoted the project at a lower price, and according

to the Amended Complaint, “[d]uring negotiations between the first and third bids, [Crown account

manager B.J.] Quiliza represented on multiple occasions to Bruce Wu, GoPlus’s Vice President,

that the alternative manufacturer’s product would satisfy the same weight capacity at a cheaper

price.” 2 (Id. at p. 4.) Furthermore, the third bid—like the second bid—omitted information

regarding the shelving’s weight capacity. (Id. at p. 3.)

        While the third bid may have been silent on the specifications and capacity requirements,

throughout the bidding and negotiation process, Crown acknowledged GoPlus’s specified size and

weight capacity requirements and represented to GoPlus that the weight capacity of the Georgia

Warehouse shelving would match the weight capacity of the shelving Crown had installed in

GoPlus’s other warehouses. (Id. at pp. 3–4.) Specifically, in September or October 2018 (before

Crown submitted its first bid), GoPlus informed Quiliza that the weight capacity of the shelving

in the Georgia Warehouse should match the 3,305-pound weight capacity of the shelving in

GoPlus’s Chicago warehouse. (Id. at p. 4.) On October 4, 2018, GoPlus reiterated this requirement

to Quiliza by email. (Id.) According to the Amended Complaint, after being informed about the

weight capacity requirements, Quiliza “indicated Crown would deliver goods conforming to those



2
  This is the sole reference in the Amended Complaint to an “alternative manufacturer’s product.” (Doc.
22, p. 4.) GoPlus’s Amended Complaint contains no other references to manufacturers, much less to
“alternative” manufacturers.


                                                  3
  Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 4 of 27




requirements,” and, sometime between the first and third bids, Quiliza made the aforementioned

statement that “the alternative manufacturer’s product would satisfy the same weight capacity at a

cheaper price.” (Id.)

       Relying on Crown’s representations that the shelving in the third bid would satisfy

GoPlus’s requirements, GoPlus accepted Crown’s third bid, which the parties agree operates as a

contract (hereinafter, the “Contract”). (Id. at p. 5; doc. 24, pp. 4–5.) However, at some point

during or after Crown’s installation of the shelving, GoPlus determined that the shelving facilities

did not satisfy its size or 3,305-pound weight capacity requirements. (Doc. 22, p. 5.)

       GoPlus further alleges that post-contractual correspondence between the parties confirms

that Crown understood GoPlus’s weight capacity requirement. (Id.) Specifically, on January 21,

2019, Quiliza wrote to Wu, “Bruce you have said from the beginning of the Georgia project

multiple times that your capacity is the same as Chicago’s. We have matched your capacity and

engineered it for that [sic] materials.” (Id. at p. 4.) Furthermore, in a February 7, 2019, letter from

Crown to GoPlus, Quiliza wrote, “Crown has designed and quoted your storage rack project per

your specific address and load capacities.” (Id.)

       GoPlus now asserts claims for breach of contract (Count I) and intentional or negligent

misrepresentation (Count II) against Crown for failing to provide shelving facilities that satisfied

GoPlus’s size and weight capacity requirements and for misrepresenting to GoPlus that the

supplied shelving would satisfy those requirements. (Id. at pp. 5–7.)

II.    Exhibits to Crown’s Answer

       Crown attached several exhibits to its Answer to the Amended Complaint. (Docs. 24-1,

24-2, 24-3, 24-4, 24-5, 24-6, 24-7, 24-8.) Exhibit A is a copy of the Contract. (Doc. 24-1.) The

Contract’s first page provides the Bill of Materials, the Proposal Breakdown, and the Labor and




                                                    4
  Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 5 of 27




Services sections. (Id. at p. 2.) The Bill of Materials is a list of each shelving component that

Crown obtained and used to build out the Georgia Warehouse’s shelving facilities, including the

quantity, model number, description, and size of each shelving component. (Id.) The weight

capacity of any component or of the shelving installation as a whole is not explicitly stated in the

Contract nor does the Contract mention the weight capacities of the shelving in GoPlus’s other

warehouses. (See id.) However, the Contract’s next and final three pages provide the Contract’s

Terms & Conditions, (id. at pp. 3–5), and, under a section titled “Permitting & Engineering,” the

Contract states: “Pricing and related bill of materials is based on specifications and approximate

floor & pallet capacities provided by the customer.” (Id. at p. 4.) Within the Terms & Conditions

section titled “Miscellaneous,” the Contract includes, inter alia, the following provisions that are

relevant to the Motion for Judgment on the Pleadings: (1) “This agreement shall be governed by

and construed in accordance with the Uniform Commercial Code as adopted by Ohio under which

jurisdiction Buyer consents.[;] and (2) “This agreement supersedes all prior written or oral

agreements with respect to the subject matter hereof.” (Id. at p. 5.)

       Exhibits B, C, D, and E, (docs. 24-2, 24-3, 24-4, 24-5, respectively), are email exchanges

between the parties, after the Contract was executed, regarding GoPlus’s concerns about the

shelving system’s size and weight capacity and the parties’ efforts to resolve those concerns.

Exhibit B is a chain of emails, dated January 22, 2019, exchanged between Wu and Quiliza in

which Wu describes concerns with the shelving beams’ weight capacity and the frame size. (Doc.

24-2, pp. 2–3.) Exhibit C is an email exchange, dated January 23, 2019, between GoPlus and

Crown representatives discussing the parties’ obligations under the Contract and whether the

shelving components that Crown supplied and installed satisfied GoPlus’s specifications. (Doc.

24-3, pp. 2–4.) Exhibit D is an email exchange, dated January 24 and 29, 2019, between GoPlus




                                                 5
  Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 6 of 27




and Crown representatives discussing the “frame issue” and the installation of column protectors

at no cost to GoPlus to resolve that issue. (Doc. 24-4, pp. 2–3.) Exhibit E is an email thread, dated

February 7, 2019, between Wu and Quiliza discussing “Crown’s final proposal” to “satisfy

[GoPlus’s] needs” and “to complete the job.” (Doc. 24-5, p. 2.) Exhibit E’s email exchange

references the “final proposal” as an attached document (which appears to be the document that is

attached to the Answer as Exhibit F). (Id.)

       Exhibit F is a letter (hereinafter, the “Letter”), dated February 7, 2019, from Quiliza to Wu.

(Doc. 24-6.) This appears to be the same letter that GoPlus referenced and quoted from in its

Amended Complaint. (See doc. 22, p. 4.) The Letter states:

       This letter is intended to address your concerns for our current racking project in
       200 SH Morgan Parkway, Bloomingdale, GA 31302.

       Crown has designed and quoted your storage rack project per your specific address
       and load capacities. The bill of materials is generated by a structural engineer,
       whom is contracted, paid and stamped by their P.E. (Professional Engineer).

       While the Georgia racking is engineered and designed to your needs, Go Plus
       Corporation in Fontana[,] California had to use larger base plates welded to the
       uprights per seismic regulations and city codes.

       The city of Bloomingdale, GA[,] did not require a bigger base plate due to their
       [sic] seismic zone specific to the address.

       Go Plus requested Crown to add column protectors at the base of the upright for
       added protection against forklift damage.

       With respect to our partnership, Crown agrees to provide additional materials and
       labor installed to satisfy all your concerns.

       This will conclude our final contract with no additional work or request for
       materials mentioned written or implied for his project. Reference quote
       #BQGPG113018.




                                                 6
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 7 of 27




(Doc. 24-6, p. 2.) 3

        Exhibit G includes the Preliminary Racking Analyses for the Georgia Warehouse and

GoPlus’s Chicago warehouse, (doc. 24-7), and Exhibit H is an engineering design layout for the

Georgia Warehouse, (doc. 24-8).

                                     STANDARD OF REVIEW

        “After the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is proper when

no issues of material fact exist, and the moving party is entitled to judgment as a matter of law

based on the substance of the pleadings and any judicially noticed facts.” Cunningham v. Dist.

Attorney’s Off. for Escambia Cty., 592 F.3d 1237, 1255 (11th Cir. 2010) (internal quotation and

citation omitted). Generally, to decide a motion for judgment on the pleadings, a court “may

consider any of the pleadings, including the complaint, the answer, and any written instruments

attached to them.” 2 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE - CIVIL § 12.38

(2018). However, as described in greater detail in Discussion Section I, infra, documents that were

attached to an answer but were not also attached to the complaint may only be considered if they

meet certain requirements. “The legal standards applicable to Federal Rule of Civil Procedure

12(c) motions for judgment on the pleadings and Rule 12(b)(6) motions to dismiss are the same.”

Marshall v. Safeco Ins. Co. of Ind., No.1:12-cv-113, 2013 WL 12155468, at *1 (S.D. Ga. Apr. 16,

2013). Therefore, the Court must “accept as true all material facts alleged in the non-moving

party’s pleading, and . . . view those facts in the light most favorable to the non-moving party.”

Perez v. Wells Fargo, N.A., 774 F.3d 1329, 1335 (11th Cir. 2014). A complaint should be



3
  The Letter was signed by Quiliza. (Doc. 24-6, p. 2.) The bottom right corner of the Letter, however, also
contains a signature block for GoPlus Corporation, showing Wu signed on behalf of GoPlus on February
8, 2019. (Id.)


                                                    7
     Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 8 of 27




dismissed pursuant to Federal Rule of Civil Procedure 12(c) only if “it is clear that the plaintiff

would not be entitled to relief under any set of facts that could be proved consistent with the

allegations.” Horsley v. Rivera, 292 F.3d 695, 700 (11th Cir. 2002); see also King v. Akima Glob.

Servs., LLC, 775 F. App’x 617, 620 (11th Cir. 2019) (per curiam).

                                          DISCUSSION

I.       External Documents

         As an initial matter, the Court must determine what documents it may consider when ruling

on Crown’s Motion. The parties agree that the Court may consider the Contract. (Doc. 26, pp. 7–

8; doc. 28, p. 4.) However, the parties dispute whether the Court may consider the remainder of

the exhibits attached to Crown’s Answer to the Amended Complaint. At bottom, GoPlus argues

that the Court may not consider Crown’s other attached exhibits without converting the Motion

into one for summary judgment because those exhibits are not central to any of GoPlus’s claims.

(Doc. 28, pp. 4–7.) Crown argues that the Court may consider the exhibits without converting its

Motion into one for summary judgment because GoPlus does not dispute the authenticity of the

exhibits and the exhibits are central to GoPlus’s claims, which is evidenced by GoPlus’s references

to the contents of the exhibits in the Amended Complaint. (Doc. 30, pp. 2–3.)

         If matters outside the pleadings are presented to and not excluded by the court on a motion

for judgment on the pleadings, the court must convert the motion into one for summary judgment

and dispose of it as provided in Rule 56. See Fed. R. Civ. P. 12(d). Thus, when resolving a motion

for judgment on the pleadings, a court must consider only the pleadings: the complaint, the answer,

and any documents attached as exhibits. Eisenberg v. City of Miami Beach, 54 F. Supp. 3d 1312,

1319 (S.D. Fla. 2014); see Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit

to a pleading is a part of the pleading for all purposes.”). While Federal Rule of Civil Procedure




                                                  8
  Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 9 of 27




10(c) indicates that written instruments attached to an answer are part of the pleading “for all

purposes,” the United States Court of Appeals for the Eleventh Circuit applies the “incorporation

by reference” doctrine to determine whether a court may consider an answer’s attachments on a

motion for judgment on the pleadings. See Horsley v. Feldt, 304 F.3d 1125, 1134–35 (11th Cir.

2002) (“The [incorporation by reference] doctrine . . . must apply for Rule 12(c) purposes to

documents attached to answers . . . . Otherwise, the conversion clause of Rule 12(c) would be too

easily circumvented and disputed documents attached to an answer would have to be taken as true

at the pleadings stage.”).

       Under the “incorporation by reference” doctrine, a document attached to an answer may

be considered by a court without converting a motion for judgment on the pleadings into one for

summary judgment only if the attached document is: (1) central to the plaintiff’s claim; and (2)

undisputed. Horsley, 304 F.3d at 1134; see also Hi-Tech Pharms., Inc. v. HBS Int’l Corp., 910

F.3d 1186, 1189 (11th Cir. 2018) (“Under the doctrine of incorporation by reference, we may also

consider documents attached to the motion to dismiss if they are referred to in the complaint,

central to the plaintiff’s claim, and of undisputed authenticity.”). “‘Undisputed’ in this context

means that the authenticity of the document is not challenged.” Horsley, 304 F.3d at 1134.

Additionally, a document is “central to a complaint when it is ‘a necessary part of [a plaintiff’s]

effort to make out a claim.’” Kalpakchian v. Bank of Am. Corp., 832 F. App’x 579, 583 (11th

Cir. 2020) (quoting Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005)).

       A.      Exhibits B, C, D, and E are not Central to GoPlus’s Claims

       The Court concludes that it cannot consider Exhibits B, C, D, and E without converting the

Motion into one for summary judgment because the exhibits are not central to GoPlus’s claims.

Crown argues that the exhibits are central to GoPlus’s claims because GoPlus references the




                                                9
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 10 of 27




exhibits in the Amended Complaint and relies on the parties’ email exchanges to establish its

breach of contract and misrepresentation claims. (Doc. 26, pp. 7–8; doc. 30, p. 3.) GoPlus

references emails exchanged between the parties from September to October 2019; a January 21,

2019, correspondence between the parties; and the Letter, which is dated February 7, 2019. (Doc.

22, pp. 3–4.) However, Crown’s exhibits are email exchanges dated January 22, January 23,

January 24 and 29, and February 7, 2019. (See docs. 24-2 (Exhibit B), 24-3 (Exhibit C), 24-4

(Exhibit D), 24-5 (Exhibit E), respectively). Looking at the exhibits’ dates, the Court concludes

that Exhibits B, C, D, and E are not the same email exchanges that GoPlus references and relies

on in its Amended Complaint to make out its claims. At most, the attached email exchanges show

a portion of the parties’ post-contractual communications (but, notably, not the communications

referenced in the Amended Complaint). Thus, the Court cannot consider them without converting

the Motion into one for summary judgment. See Future Fibre Techs. Pty. Ltd. v. Optellios, Inc.,

No. 2:08-CV-00600-UA-DNF, 2009 WL 10669938, at *2 (M.D. Fla. May 7, 2009) (“The

Complaint does not reference the [attached document], nor do the asserted claims rely on it . . . .

[Thus], it is not central to Plaintiff’s claim and cannot be considered for purposes of a 12(c)

motion.”).

       B.      Exhibit F is not Central to GoPlus’s Claims

       The Court next turns to Exhibit F, which is the Letter described in more detail in

Background Sections I and II, supra. (See doc. 24-6.) GoPlus referenced the Letter a single time

in the Amended Complaint to support its contention that Crown understood GoPlus’s weight

capacity requirement. (Doc. 22, p. 4 (“On February 7, 2019, by letter, Mr. Quiliza further

acknowledged that ‘Crown has designed and quoted your storage rack project per your specific

address and load capacities.’”).) The Amended Complaint contains no other descriptions of or




                                                10
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 11 of 27




references to the Letter, and the Letter was not attached as an exhibit thereto. (See generally id.)

Crown, however, attached the Letter to its Answer and characterized the Letter as “an agreement”

between the parties for Crown to perform specific work at the Georgia Warehouse. (Doc. 24, p.

5; doc. 24-6.) In its Motion for Judgment on the Pleadings, Crown relies on Exhibit F—a full copy

of the Letter—to support its affirmative defense that the Letter “operates as an accord and

satisfaction” and bars GoPlus’s claims. (Doc. 26, pp. 9–11, 19.)

        While GoPlus does reference the Letter in the Amended Complaint, that single reference

does not automatically make the Letter central to its claims. Instead, the critical inquiry is whether

the Letter is “a necessary part” of GoPlus’s “effort to make out” either its breach of contract claim

or its misrepresentation claim. See Kalpakchian, 832 F. App’x at 583 (quoting Day, 400 F.3d at

1276). Here, the Letter, which is a post-contractual correspondence regarding Crown’s proposed

solution for GoPlus’s shelving problems, is not necessary for GoPlus to make out either of its

claims. Even though the Letter might be central to Crown’s accord and satisfaction defense, the

centrality analysis focuses on GoPlus’s claims and not Crown’s affirmative defenses. See Day,

400 F.3d at 1276 (“In Horsley v. Feldt, we held that the court may consider a document attached

to a motion to dismiss without converting the motion into one for summary judgment if the

attached document is . . . central to the plaintiff’s claim . . . .” (citation omitted) (emphasis added));

Future Fibre Techs. Pty. Ltd., 2009 WL 10669938, at *2 (“Though [the attached document] is

central to [the defendant’s] affirmative defense, it is not central to Plaintiff’s claim and cannot be

considered for purposes of a 12(c) motion.”). Thus, the Court cannot consider the Letter without

converting the Motion to one for summary judgment.




                                                   11
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 12 of 27




       C.      Exhibits G and H are not Central to GoPlus’s Claims

       The Court also concludes that it cannot consider the Preliminary Racking Analyses for the

Georgia Warehouse and GoPlus’s Chicago warehouse (Exhibit G) and the Georgia Warehouse’s

engineering design layout (Exhibit H) without converting Crown’s Motion because these

documents likewise are not central to either of GoPlus’s claims. Crown attaches Exhibits G and

H to its Answer to the Amended Complaint in an effort to contradict GoPlus’s allegation that its

Chicago warehouse has shelving with a 3,305-pound weight capacity and that the Georgia

Warehouse’s shelving was supposed to match this. (Doc. 24, p. 3; doc. 26, p. 24.) However,

neither exhibit is attached to or even referenced in the Amended Complaint. (See doc. 22.)

Furthermore, “a document is not ‘central’ merely because it is directly responsive to a factual

allegation.” Adamson v. Poorter, No. 06-15941, 2007 WL 2900576, at *3 (11th Cir. Oct. 4, 2007).

While Exhibits G and H respond to GoPlus’s factual allegations, the exhibits are not central to

GoPlus’s claims, and the Court cannot consider them on a motion for judgment on the pleadings.

       Accordingly, the Contract (Exhibit A to Defendant’s Answer to the Amended Complaint),

is the only document (other than the Amended Complaint and the Answer to the Amended

Complaint) that the Court will consider in ruling on the Motion for Judgment on the Pleadings.

While the Court could, as referenced above, convert the Motion for Judgment on the Pleadings to

a Motion for Summary Judgment, which would permit it to consider Exhibits B through H (as well

as other matters outside of the pleadings), the Court declines to do so. First, although the Court

has authority to sua sponte convert the Motion, see 5C ARTHUR R. MILLER, MARY KAY KANE &

A. BENJAMIN SPENCER, FEDERAL PRACTICE AND PROCEDURE § 1366 (3d ed. 2020), neither party

has flatly requested conversion. GoPlus comes close by arguing that the Motion should either be

denied or converted “with time allotted for [it] to conduct discovery to support its response,” (doc.




                                                 12
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 13 of 27




28, p. 5), while Crown conspicuously neglects to request conversion and focuses instead on

arguing that the Court may consider all the exhibits without needing to convert the Motion to one

for summary judgment. (Doc. 26, pp. 6–8; doc. 30, pp. 2–3.) Additionally, given the fact that

Crown filed the Motion two days after filing its Answer to the Amended Complaint, and there has

been no discovery, the action is in its infancy, and the parties are ill-equipped at this early stage to

present all the evidence that would be required for a proper Rule 56 determination. Accordingly,

the Court will proceed with analyzing whether the pleadings and the Contract show that Crown is

entitled to a judgment in its favor pursuant to Federal Rule of Civil Procedure 12(c).

II.     Choice of Law

        In this diversity action, the Court must apply the choice-of-law rules of its forum state of

Georgia to determine which state’s substantive laws apply. Boardman Petroleum, Inc. v. Federated

Mut. Ins. Co., 135 F.3d 750, 752 (11th Cir. 1998). The claims discussed in this Order resound in

contract and tort. The Contract contains a choice of law provision, wherein the parties agreed that

the Contract “shall be governed by and construed in accordance with the Uniform Commercial

Code as adopted by Ohio under which jurisdiction Buyer consents.” (Doc. 24-1, p. 5.) Georgia

courts generally enforce choice-of-law provisions unless the application would contravene public

policy. See Becham v. Synthes USA, 482 F. App’x 387, 390–91 (11th Cir. 2012) (per curiam).

        Crown asserts that the choice-of-law provision stipulates that Ohio law governs both the

breach of contract claim and misrepresentation claim. (Doc. 30, pp. 3–5.) GoPlus, however,

argues that the choice of law provision is limited in that it requires only that the Contract be

construed in accordance with Ohio’s version of the Uniform Commercial Code (hereinafter, the

“U.C.C.”) (which, according to GoPlus, is “effectively identical” to Georgia’s version). 4 (Doc.


4
  The parties agree that the contract is governed by the Uniform Commercial Code (hereinafter, the
“U.C.C.”). (Doc. 22, p. 5; doc. 24, pp. 4–5.)


                                                  13
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 14 of 27




28, p. 8.) GoPlus argues that this limited provision does not require Ohio law to otherwise be

applied and that the Court instead must conduct Georgia’s choice of law analysis, the result of

which is that Georgia law governs both of GoPlus’s claims. (See id. at pp. 8–9.) Neither party

argues that the choice of law provision violates public policy.

       A.      Ohio Law Governs the Breach of Contract Claim

       As described above, both parties agree that, under the terms of the choice of law provision,

Ohio’s version of the U.C.C. governs the Contract. See Agrico Canada Ltd. v. Helm Fertilizer

Corp., No. 8:08-cv-2132-T-33EAJ, 2009 WL 4730525, at *5 (M.D. Fla. Dec. 6, 2009) (applying

the U.C.C. under Florida law to a maritime contract because “[t]he parties’ Sales Contract

contained a clear choice of law provision indicating that the contract ‘shall be constructed in

accordance with the Uniform Commercial Code as enacted in the State of Florida’”). While the

provision does not state that Ohio law in its entirety governs the Contract, GoPlus’s breach of

contract claim arises under the U.C.C. See Tubelite Co., Inc. v. Original Sign Studio, Inc., 891

N.E.2d 820, 824 (Ohio Ct. App. 2008) (determining that the U.C.C.—not common law—governed

breach of contract claim); Shelly Materials, Inc. v. Great Lakes Crushing, Ltd., No. 2013–P–0016,

2013 WL 6810660, at *7 (Ohio Ct. App. Dec. 23, 2013) (determining that the U.C.C.—not

common law—governed whether parties entered into a contract); Sack v. Cessna Aircraft Co., 676

F. App’x 887, 891 (11th Cir. 2017) (“[P]laintiff asserts two separate claims of breach of contract,

one under Kansas’ incorporation of the U.C.C. and one, apparently, under the common law. The

problem is that the U.C.C. displaces the common law where the U.C.C. is applicable, and the

U.C.C. has its own breach of contract rules.”). Thus, the Court will apply Ohio law to GoPlus’s

breach of contract claim.




                                                14
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 15 of 27




       B.      Georgia Law Governs the Misrepresentation Claim

       “[T]he Eleventh Circuit, when applying Georgia law, has routinely held that a choice-of-

law provision allows contracting parties to select which state’s law governs contractual rights and

duties, but does not incorporate all substantive law of that state.” Ins. House, Inc. v. Ins. Data

Processing, Inc., No. 1:07-CV-0286-BBM, 2008 WL 11333547, at *6 (N.D. Ga. Nov. 19, 2008)

(citing Manuel v. Convergys Corp., 430 F.3d 1132, 1139–40 (11th Cir. 2005) (“Under Georgia

conflicts of law rules, the choice of law provision in the contract will not apply to the tort claim of

misappropriation of trade secrets.”); Rayle Tech, Inc. v. DEKALB Swine Breeders, Inc., 133 F.3d

1405, 1409 (11th Cir. 1998)). For example, in Young v. W.S. Badcock Corp., the Georgia Court

of Appeals held that a choice of law provision, which stated that “this Agreement and the terms

hereof shall be governed by and construed in accordance with the laws of the State of Florida,”

did not encompass the plaintiff’s fraudulent misrepresentation claim. 474 S.E.2d 87, 88 (Ga. Ct.

App. 1996) (“[T]he [choice-of-law] provision is not applicable in determining whether plaintiffs

have set forth a valid tort claim.”). Here, the choice of law provision, which contains similar

language to the choice of law provision in Young, does not encompass GoPlus’s misrepresentation

claim. See Baxter v. Fairfield Fin. Servs., Inc., 704 S.E.2d 423, 428 (Ga. Ct. App. 2010) (choice

of law provision stating that an agreement “shall be governed by the laws of Florida” applied only

to enforcing the contractual duties and did not apply to tort defenses); Ins. House, Inc., 2008 WL

11333547, at *6 (choice of law provision stating that “all matters arising out of or relating to this

Agreement, shall be governed by the laws of . . . Pennsylvania” did not encompass fraud claim)

(emphasis in original). Thus, the Court must perform Georgia’s choice of law analysis regarding

torts to determine which state’s law applies.




                                                  15
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 16 of 27




       “Under Georgia’s conflict-of-law rules regarding tort cases, the substantive law of the place

where the tort allegedly was committed is the law by which liability shall be determined.” Young,

474 S.E.2d at 88. “The general rule is that ‘the place of wrong, the locus delicti, is the place where

the injury sustained was suffered rather than the place where the act was committed . . . .’” Risdon

Enters., Inc. v. Colemill Enters., Inc., 324 S.E.2d 738, 740 (Ga. Ct. App. 1984). Here, while

GoPlus is a California corporation, the alleged misrepresentation concerned shelving shipped to

and installed in the Georgia Warehouse, and the economic loss suffered by GoPlus occurred in

Georgia. Therefore, GoPlus’s injury stemming from Crown’s alleged misrepresentation occurred

in Georgia, and Georgia law governs the claim.

III.   GoPlus’s Breach of Contract Claim

       In its breach of contract claim, GoPlus alleges that, “[u]nder the terms of the parties’

contract, as informed by GoPlus’s unequivocal requirements for bids and the parties’ course of

dealing, Crown was required to supply GoPlus with shelving facilities that met GoPlus’s required

sizing specifications and weight tolerances.” (Doc. 22, p. 5.) GoPlus claims that Crown failed to

provide such shelving facilities, and thereby committed a common law breach of contract and a

delivery of non-conforming goods under U.C.C. § 2-714. (Id. at pp. 5–6.) Crown, however, asserts

that it is entitled to judgment in its favor based on the pleadings because “(1) the parties entered

into an accord and satisfaction that resolved the issues on which GoPlus attempts to base its claim

and (2) GoPlus has not alleged any facts that would prove any breach of contract by Crown.” (Doc.

26, p. 8.) The Court addresses each argument in turn.

       A.      Crown is Not Entitled to Judgment on the Pleadings Based on its Accord and
               Satisfaction Defense.

       Crown claims that the Letter operates as an accord and satisfaction and, thus, bars GoPlus’s

claims. (Doc. 26, pp. 9–11, 19.) “Accord and satisfaction is an affirmative defense to a claim for



                                                 16
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 17 of 27




money damages. If a party against whom a claim for damages is made can prove accord and

satisfaction, that party’s debt is discharged by operation of law.” Byars v. RLG Builder, Inc., 933

N.E.2d 310, 314 (Ohio Ct. App. 2010) (quoting Allen v. R.G. Indus. Supply, 611 N.E.2d 794, 797

(Ohio 1993)). 5 “The defense of accord and satisfaction requires proof on three elements: (1) the

plaintiff accepted the defendant’s offer to resolve the plaintiff’s claim; (2) the defendant satisfied

its undertaking to the plaintiff; and (3) the offer and acceptance were supported by consideration.”

Bd. of Educ. Toronto City Schs. v. Am. Energy Utica, LLC, 152 N.E.3d 378, 398 (Ohio Ct. App.

2020) (citing Allen, 611 N.E.2d at 797). Furthermore, “[t]wo safeguards are built into the doctrine

of accord and satisfaction: (1) the parties must have a good-faith dispute about the debt and (2) the

creditor must be given reasonable notice that the payment was intended as full satisfaction of the

alleged debt.” Coburn v. Auto-Owners Ins. Co., 938 N.E.2d 400, 410 (Ohio Ct. App. 2010) (citing

Allen, 611 N.E.2d at 797–98). “Since accord and satisfaction is an affirmative defense . . . the

burden of proving it rests upon the party who alleges the execution of such agreement and seeks

to avail himself of the benefit thereof.” Kirk Williams Co. v. Six Indus., Inc., 463 N.E.2d 1266,

1270 (Ohio Ct. App. 1983)).

        As discussed in Discussion Section I, supra, the only external exhibit the Court will

consider in addressing the Motion for Judgment on the Pleadings is the Contract. The Court will

not consider the Letter, which serves as the basis for Crown’s accord and satisfaction defense, nor

will it consider any other exhibits Crown attached to its Answer to the Amended Complaint. See


5
  While a contract of accord and satisfaction is a separate agreement between the parties, the Court finds
that Ohio law governs the possible accord and satisfaction in this case because Ohio law governs the
Contract. See A-T-O, Inc. v. Stratton & Co., Inc., 486 F. Supp. 1323, 1326 (N.D. Ga. 1980) (“In general
terms, an accord and satisfaction should usually be governed by the same law as the main contract.”); Eldon
Indus., Inc. v. Paradies & Co., 397 F. Supp. 535, 539 (N.D. Ga. 1975) (“[I]t seems patently reasonable to
rule that the law governing the underlying contract should also govern the contract of accord and
satisfaction.”).



                                                    17
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 18 of 27




Discussion Section I, supra. Without the Letter, Crown cannot make out its accord and satisfaction

affirmative defense as nothing in the Amended Complaint indicates that the parties entered into

such an agreement or that the Letter did anything more than state Quiliza’s position that “Crown

has designed and quoted your storage rack project per your specific address and load capacities.” 6

(See doc. 22.) Thus, taking the allegations in the Amended Complaint as true and construing them

in GoPlus’s favor, the Court declines to grant Crown’s Motion on the basis of the accord and

satisfaction defense. See Gray v. Evercore Restructuring L.L.C., 544 F.3d 320, 324 (1st Cir. 2008)

(“Where a court grants a . . . Rule 12(c) motion based on an affirmative defense, the facts

establishing that defense must . . . be ‘definitely ascertainable from the complaint and other

allowable sources of information’ . . . .”); Edgenet, Inc. v. Home Depot U.S.A., Inc., 658 F.3d 662,

665 (7th Cir. 2011) (“When the complaint itself contains everything needed to show that the

defendant must prevail on an affirmative defense, then the court can resolve the suit on the

pleadings under Rule 12(c).”); Howard Indus., Inc. v. Ace Am. Ins. Co., No. 2:13-cv-0677, 2014

WL 978445, at *3 (S.D. Ohio Mar. 12, 2014) (“[A] court may grant a Rule 12 motion on the basis

of an affirmative defense only if that defense appears on the face of the complaint.”) (citing Jones

v. Bock, 549 U.S. 199, 215 (2007); Bishop v. Lucent Techs., Inc., 520 F.3d 516, 520 (6th Cir.

2008)). This ruling is consistent with the principle that a plaintiff is not required to negate an

affirmative defense in the complaint. See, e.g., La Grasta v. First Union Sec., Inc., 358 F.3d 840,

845 (11th Cir. 2004).




6
  By saying that Crown cannot succeed on the theory of accord and satisfaction without the Letter, the
Court does not intend to indicate or imply—one way or another—whether the Letter would support Crown’s
“accord and satisfaction” argument if the Letter were to be considered by the Court.


                                                 18
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 19 of 27




       B.      Crown is Not Entitled to Judgment on the Pleadings because GoPlus Has
               Alleged Facts that Could Show Crown Breached the Agreement.

       GoPlus alleges that “the terms of the [Contract], as informed by GoPlus’s unequivocal

requirements for bids and the parties’ course of dealing,” show that the parties agreed that Crown

would supply and install shelving with a 3,305-pound weight capacity in the Georgia Warehouse

and that Crown breached this agreement. (See doc. 22, pp. 5–6.) Crown argues that the breach of

contract claim fails because: “(1) the Contract plainly and unambiguously sets forth the sizing

specifications of the components to be used on the project, and there is no allegation that Crown

failed to supply the identified components or otherwise breached the explicit terms of the

Contract;” and “(2) the Contract is fully integrated, and prior negotiations or prior agreements

cannot be used to contradict its terms.” (Doc. 26, p. 12.)

       The Contract identifies and lists the specific materials and the labor and services (i.e.,

“Install Above Listed Material”) that Crown was to provide for the Georgia Warehouse. (Doc.

24-1, p. 2.) While there is no provision in the Contract memorializing the specific agreed-upon or

required or expected size or weight capacity of any component part or of the shelving system as a

whole, the Contract does state that “[p]ricing and related bill of materials is based on specifications

and approximate floor & pallet capacities provided by the customer.” (Id. at p. 4.)

       Under Ohio law, when interpreting a contract, a court’s role “is to give effect to the intent

of the parties to the agreement.” Westfield Ins. Co. v. Galatis, 797 N.E.2d 1256, 1261 (Ohio 2003).

Generally, at common law in Ohio, only where the language of a writing “is unclear or ambiguous,

or when the circumstances surrounding the agreement invest the language of the contract with a

special meaning will extrinsic evidence be considered in an effort to give effect to the parties’

intentions.” Shifrin v. Forest City Enters., Inc., 597 N.E.2d 499, 501 (Ohio 1992). “Ohio’s U.C.C.,

however, rejects the common law rule that extrinsic evidence is admissible only where the terms



                                                  19
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 20 of 27




of a writing are ambiguous.” Metal Seal Precision, Ltd. v. Good Time Outdoors, Inc., 128 N.E.3d

678, 687 (Ohio Ct. App. 2018) (citing Ohio Rev. Code § 1302.05, Official Comment 1(c)). Ohio

Revised Code Annotated Section 1302.05 instead provides:

        Terms with respect to which the confirmatory memoranda of the parties agree or
        which are otherwise set forth in a writing intended by the parties as a final
        expression of their agreement with respect to such terms as are included therein
        may not be contradicted by evidence of any prior agreement or of a
        contemporaneous oral agreement but may be explained or supplemented:

                (A) by course of performance, course of dealing, or usage of trade
                as provided in section 1301.303 of the Revised Code; and

                (B) by evidence of consistent additional terms unless the court finds
                the writing to have been intended also as a complete and exclusive
                statement of the terms of the agreement.

Ohio Rev. Code Ann. § 1302.05.

        Thus, under the parol evidence rule set out in Ohio’s U.C.C., terms in a writing intended

to serve as the parties’ final expression of those terms may not be contradicted by evidence of any

prior agreement or contemporaneous oral agreement. Id. However, the written terms may be

explained or supplemented by evidence of the parties’ course of dealing, 7 and evidence of

consistent additional terms may also explain or supplement the written terms of an agreement

“unless the court finds the writing to have been intended also as a complete and exclusive statement

of the terms of the agreement.” Id. Relevant to the present case, the Court emphasizes that the

U.C.C. parol evidence rule distinguishes between course of dealing and other forms of parol

evidence. As described above, as long as course of dealing evidence does not contradict the

parties’ written terms, then course of dealing evidence is admissible to explain or supplement the

parties’ written agreement, even if the parties intended the writing to serve as a complete and


7
  “A ‘course of dealing’ is a sequence of conduct concerning previous transactions between the parties to
a particular transaction that is fairly to be regarded as establishing a common basis of understanding for
interpreting their expressions and other conduct.” Ohio Rev. Code § 1301.303(B).


                                                   20
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 21 of 27




exclusive statement of their agreement. Id.; see also Camargo Cadillac Co. v. Garfield Enters.,

Inc., 445 N.E.2d 1141, 1145 (Ohio Ct. App. 1982) (“If . . . the writing was intended to be ‘a

complete and exclusive statement of the terms of the agreement’ (totally integrated), then . . . it

cannot be explained or supplemented except by a course of dealing, usage of trade or a course of

performance.”) (emphasis added). Nonetheless, the Court may only consider any proffered

“consistent additional terms” if it finds that the Contract was not a “complete and exclusive

statement of the terms of the agreement.” Ohio Rev. Code Ann. § 1302.05(B).

       Accordingly, “when a court must address the issue of contradicting, explaining or

supplementing a writing, one of the first determinations to be made under [Ohio Rev. Code Ann.

§ 1302.05] is whether the writing is ‘a complete and exclusive statement of the terms of the

agreement’ between the parties.” Camargo Cadillac Co., 445 N.E.2d at 1144. When making this

determination, “the court must look outside the four corners of the document and consider the

surrounding facts and circumstances.” Metal Seal Precision, Ltd., 128 N.E.3d at 687.

       In the present case, the Contract contains what Crown alleges to be a merger clause, which

provides that “[t]his agreement supersedes all prior written or oral agreements with respect to the

subject matter hereof.” (Doc. 24-1, p. 5.) This provision, however, does not specifically state that

the Contract constitutes the “entire agreement” (indeed, that phrase is not used at all), and it says

nothing about pre-contractual representations; it only operates to “supersede” any “prior written

or oral agreements.” But see Marathon Petroleum Co. v. Noil Petroleum Corp., No. 3:16-cv-2694,

2020 WL 435419, at *4 (N.D. Ohio Jan. 28, 2020) (merger clause stating “[t]his Agreement

contains the entire agreement of the parties with respect to its subject matter” precluded

consideration of the parties’ pre-contractual representations), aff’d, 835 F. App’x 1 (6th Cir. 2020);

J.A. Indus., Inc. v. All Am. Plastics, Inc., 726 N.E.2d 1066, 1075 (Ohio Ct. App. 1999) (“[T]he




                                                 21
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 22 of 27




merger clause of the agreement expressly states that the contract ‘constitutes the entire agreement

of the parties,’ and evidence of consistent additional terms is therefore precluded by [Ohio Rev.

Code Ann.] § 1302.05(B).”). Crown has not pointed the Court to any Ohio case law requiring the

Court to conclude that, based on the limited language used here, the Contract constituted a

complete and exclusive statement of all of the terms understood by the parties.

       Additionally, although neither party addressed it in their briefs, the provision in the

Contract stating that “[p]ricing and related bill of materials is based on specifications and

approximate floor & pallet capacities provided by the customer,” (doc. 24-1, p. 4), appears to

plausibly be a reference to the “required sizing specifications and weight tolerances” that GoPlus

alleges it included in the request for bids (which prompted the parties to negotiate and ultimately

execute the at-issue Contract), (see doc. 22, p. 2). Thus, the Contract explicitly references

GoPlus’s pre-contractual provision of “specifications and . . . capacities” and indicates that the

quoted materials were selected based on these specifications and capacities. Consequently,

evidence concerning GoPlus’s pre-contractual provision of weight capacity and sizing

requirements could supply a “consistent additional term” which could ultimately show that the

parties intended for Crown to be contractually obligated to supply and install shelving of a specific

size and with a 3,305-pound weight capacity in the Georgia Warehouse.

       Likewise, there is currently no basis for holding that any and all evidence concerning the

parties’ course of dealing would necessarily be excluded since there is no indication that all such

evidence would contradict the existing terms in the Contract.         According to the Amended

Complaint, Crown had installed shelving systems in other GoPlus warehouses that had the same

specifications and capacity requirements that GoPlus had indicated it needed in the Georgia

Warehouse. This evidence of prior transactions between GoPlus and Crown could show that—




                                                 22
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 23 of 27




consistent with its provision in the Contract that the pricing and materials it was agreeing to provide

were “based on specifications and . . . capacities provided by [GoPlus]”—Crown understood that

it was obligating itself to supply and install shelving with a 3,305-pound weight capacity in the

Georgia Warehouse. Additionally, GoPlus has not alleged anything about the parties’ course of

dealing that would clearly contradict any of the other terms of the written Contract. Accordingly,

Crown has not shown a basis for granting judgment on the pleadings in its favor on GoPlus’s

breach of contract claim.

IV.    GoPlus’s Misrepresentation Claim

       GoPlus also brings a tort claim for intentional or negligent misrepresentation. (Doc. 22, p.

6.)   According to GoPlus, Crown—through Quiliza’s representations to Wu in September,

October, and November 2019—misrepresented to GoPlus that the shelving facilities would satisfy

GoPlus’s size and weight requirements. (Id. at pp. 6–7.) Crown argues that the misrepresentation

claim should be dismissed because (1) “a claim for misrepresentation fails as a matter of law if the

alleged misrepresentation is contradicted by the terms of [the Contract]” and the plaintiff could

not have justifiably relied on it; (2) Georgia’s economic loss rule bars the claim; and (3) “there

was no misrepresentation because Crown provided shelving for [the Georgia Warehouse] that had

the same rated weight capacity as that of GoPlus’s Chicago warehouse.” (Doc. 26, pp. 18–24.)

       In advancing a negligent misrepresentation claim, a plaintiff must show that the defendant

made a false representation on which the plaintiff justifiably relied. See, e.g., Glob. Payments,

Inc. v. InComm Fin. Servs., Inc., 843 S.E.2d 821, 845 (Ga. 2020). Justifiable reliance is an

essential element of both a negligent misrepresentation claim and a fraudulent (intentional)

misrepresentation claim. Novare Grp., Inc. v. Sarif, 718 S.E.2d 304, 309 (Ga. 2011). However,

“[w]here a purchaser affirms a contract that contains a merger or disclaimer provision, he is




                                                  23
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 24 of 27




estopped from asserting reliance on a representation that is not part of the contract.” Id. For

example, in Novare Group, the Georgia Supreme Court held that condominium buyers could not

have justifiably relied on the defendant developer’s pre-contractual oral representations because

the written purchase agreements for the condominiums contained comprehensive merger clauses. 8

718 S.E.2d 304, 309 (Ga. 2011). The developers had advertised “spectacular city views” and

advised the buyers that any future development surrounding the 26-story building would be low

or mid-rise buildings. Id. at 306. After the developers built a 46-story building across the street

from the condominiums, the buyers filed claims for fraud and negligent misrepresentation. Id.

The Georgia Supreme Court rejected the buyers’ claims, ruling that the buyers could not have

justifiably relied on the developer’s representations because the merger clause in their contracts

prevented them from relying on any representations made outside of the agreements. Id. at 309.

         The Court finds Crown’s first argument unpersuasive. Crown’s alleged representations do

not contradict the Contract’s terms. As discussed above, (see Discussion Section III.B, supra), the

Contract contains a provision stating that “[p]ricing and related bill of materials is based on

specifications and approximate floor & pallet capacities provided by the customer,” (doc. 24-1, p.

4). This language, in and of itself, appears to indicate that Crown not only was provided the size

specification and weight capacity requirements alleged by GoPlus, but that it had selected the

component parts listed in its quotation based on and in order to meet those requirements. Thus,


8
    The merger clauses in Novare Group, stated:

         This agreement contains the entire agreement between the parties hereto. No agent,
         representative, salesman or officer of the parties hereto has authority to make, or has made,
         any statements, agreements, or representations, either oral or in writing, in connection
         herewith, modifying, adding to, or changing the terms and conditions hereof and neither
         party has relied upon any representation or warranty not set forth in this Agreement. No
         dealings between the parties or customs shall be permitted to contradict, vary, add to, or
         modify the terms hereof.

718 S.E.2d at 307 n.2.


                                                      24
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 25 of 27




the alleged pre-contractual representations by Crown—that it understood and would meet the

necessary weight capacity and sizing requirements—appear consistent with Crown’s statement in

the Contract that it selected the various component parts based on these requirements. As a result,

GoPlus’s allegation that Crown represented that the specified shelving components would have a

weight capacity of 3,305 pounds appears, from the pleadings and the Contract, to be consistent

with, and not contradictory of, the terms of the Contract and thus could support the element of

justifiable reliance.

        Second, for the reasons described above, (see Discussion Section III.B, supra), the

purported merger clause does not appear to encompass the at-issue pre-contractual representations.

The clause provides, “This agreement supersedes all prior written or oral agreements with respect

to the subject matter hereof.” (Doc. 24-1, p. 5.) This merger clause lacks the “entire agreement,”

“representation,” and/or “understandings” language contained in what Georgia courts have termed

“standard” merger clauses. Compare First Data POS, Inc. v. Willis, 546 S.E.2d 781, 783, 785 (Ga.

2001) (clause stating that the “Agreement . . . constitutes the entire agreement between the parties

with respect to the subject matter contained herein and supercedes [sic] all prior agreements and

understandings, both oral and written by and between the parties hereto with respect to the subject

matter hereof” is a “standard merger clause”) (emphasis added) and Chhina Fam. P’ship v. S-K

Grp. of Motels, Inc., 622 S.E.2d 40, 43 (clause stating that “[t]his Agreement, together with all

exhibits and schedules hereto, constitutes the entire agreement among the parties pertaining to the

subject matter hereof and supercedes [sic] all prior agreements, understandings, negotiations, and

discussions, whether oral or written, of the parties” is a standard merger clause) (emphasis added),

with Raysoni v. Payless Auto Deals, LLC, 766 S.E.2d 24, 26 (Ga. 2014) (clause stating that “NO

SALESMAN VERBAL REPRESENTATION IS BINDING ON THE COMPANY” is only a




                                                25
 Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 26 of 27




partial merger clause). Crown has not pointed to any Georgia case law requiring the Court to

conclude that, based on the limited language used here, the Contract constituted a complete and

exclusive statement of the terms of the agreement between the parties precluding GoPlus from

reasonably relying on any pre-contractual representations regarding the basis upon which Crown

was selecting the shelving components listed in the Contract. Thus, because the clause in the

Contract applies only to “agreements” and lacks the “representation” and/or “understandings”

language (or some statement that the Contract contains the “entire agreement”), the Court is not

willing to say, as a matter of law, that the clause is a “standard merger clause” that precludes

consideration of Crown’s alleged pre-contractual representations to GoPlus.

       Finally, the Court finds Crown’s other arguments unpersuasive. First, regarding the

economic loss rule, as Crown acknowledges in its Motion, (doc. 26, p. 23 n.13), Georgia

recognizes a misrepresentation exception to the rule. See, e.g., Advanced Drainage Sys., Inc. v.

Lowman, 437 S.E.2d 604, 607 (Ga. Ct. App. 1993). Thus, the economic loss rule does not

automatically preclude GoPlus’s misrepresentation claim. Second, while Crown argues that no

false representations were made because “[t]he components that Crown installed in the Georgia

[W]arehouse were . . . the same rated weight capacity of the components installed in the Chicago

warehouse,” (doc. 26, p. 24), GoPlus alleges differently. According to GoPlus, the Chicago

warehouse’s shelving was rated at 3,305 pounds, and the Georgia Warehouse’s shelving was not,

despite Crown’s assurances that the shelving in the Georgia Warehouse would match the shelving

in the Chicago warehouse. (Doc. 22, p. 4.) Taking the allegations in the Amended Complaint as

true, the Court obviously cannot find that the Chicago warehouse shelving had a weight capacity

rating that matched that of the Georgia Warehouse’s shelving. Accordingly, Crown is not entitled




                                              26
    Case 4:20-cv-00034-RSB-CLR Document 31 Filed 03/31/21 Page 27 of 27




to judgment in its favor based on the pleadings as to GoPlus’s negligent and fraudulent

misrepresentation claims (Count II).

                                           CONCLUSION

        In light of the foregoing, the Court DENIES Crown’s Motion for Judgment on the

Pleadings. (Doc. 26.) Additionally, the Court DENIES as moot Crown’s Motion for Hearing.

(Doc. 17.) Finally, the Court LIFTS the stay on this case, (doc. 27), and ORDERS the parties to

conduct a Rule 26(f) conference within fourteen (14) days from the filing of this Order and to file

a Rule 26(f) Report within seven (7) days from the Rule 26(f) conference. 9 Failure to comply

with these directives may result in the dismissal of this action or striking of the answer.

        SO ORDERED, this 31st day of March, 2021.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




9
  The Court acknowledges that the parties previously held a Rule 26(f) conference and submitted a Rule
26(f) Report. However, the Rule 26(f) Report that they submitted frequently referred to the filing of the
Motion for Judgment on the Pleadings and the anticipated discovery stay. Thus, it lacked much of the
substantive information that the form requests and requires. The Court reminds the parties that the Rule
26(f) Report shall conform to the language and format of Judge Baker’s Rule 26(f) Report Form located on
the Court’s website www.gasd.uscourts.gov under “Forms” and “Judge Baker- Instructions and Forms.”


                                                   27
